Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
the 15th day of June 2011, by and between Excelsior Management, LLC,  (as agent
for the beneficial owners) (the “Seller”) that are the record or beneficial
owners of a total of twenty million two hundred and eighty five thousand one
hundred sixty seven (20,285,167) shares of common stock (the “Common
Shares”)  of Truesport Alliances & Entertainment, Ltd., a Nevada corporation
(the “Company”), and Richard Jesse Gonzales, Justin Matthew Dornan, and Frank J.
Drechsler (collectively referred to as the “Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, the Seller owns 20,285,167 shares of common stock, par value $0.001 per
share (the “Common Stock”), of the Company which represents 65.75% of the issued
and outstanding common shares of the Company; and
 
WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, in accordance with the breakdown provided in
Schedule A attached hereto, all of the Shares, on and subject to the terms of
this Agreement;
 
NOW, THEREFORE, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Seller of such
common stock of the Company to the Purchaser:
 
 
SECTION 1. THE TRANSACTION
 
1.1.  Purchase Price:
 
The Seller hereby agrees to sell to the Purchaser, and the Purchaser, in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, agrees to purchase from the Seller
all of the Common Stock of the Company for a total purchase price of $23,451.97
(the "Purchase Price"), payable in full to the Seller according to the terms of
this Agreement, in United States currency as directed by the Seller at Closing.
 
1.2.  Transfer of Shares and Terms of Payment:
 
In consideration for the transfer of the Common Stock by the Seller to the
Purchaser, the Purchaser shall pay the Purchase Price in accordance with the
terms of this Agreement. Transfer of the shares and payment thereof shall be in
the following manner:
 
i) The Purchaser has transferred the Purchase Price to Anslow & Jaclin, LLP (the
"Escrow Agent").
 
ii) Simultaneously with the transfer of the Purchase Price, the Seller shall
deliver to the Escrow Agent, Buyer or Buyer’s designee(s), the certificates for
the Common Stock duly endorsed for transfer or with executed stock powers
attached to be released and delivered to Buyer upon receipt of the Payment by
the Escrow Agent.
 
 
1

--------------------------------------------------------------------------------

 
 
1.3.  Closing.
 
Subject to the terms and conditions of this Agreement, the Closing shall take
place by wire transfer of funds and overnight mail of documents on or before
5:00 P.M. EST on June 16th, 2011 (the "Closing Date").
 
SECTION 2. REPRESENTATIONS AND WARRANTIES
 
2.1.  Representations and Warranties of the Seller:
 
2.1.1  The Company is a corporation duly organized and validly existing under
the laws of the State of Nevada and has all corporate power necessary to engage
in all transactions in which it has been involved, as well as any general
business transactions in the future that may be desired by its directors.
 
2.1.2  The Company is in good standing with the Secretary of State of Nevada.
 
2.1.3  Prior to or at Closing, all of the Company's outstanding debts and
obligations shall be paid off (at no expense or liability to the Purchaser) and
the Seller shall provide Purchaser with evidence of such payoff. Should the
Purchaser discover any obligation of the Company that was not paid prior to the
Closing Date, the Seller undertake to indemnify the Purchaser for any and all
such liabilities, whether outstanding or contingent at the time of Closing.
 
2.1.4  The Company will have no assets or liabilities at the Closing Date.
 
2.1.5  The Company is not subject to any pending or threatened litigation,
claims or lawsuits from any party, and there are no pending or threatened
proceedings against the Company by any federal, state or local government, or
any department, board, agency or other body thereof.
 
2.1.6  The Company is not a party to any contract, lease or agreement which
would subject it to any performance or business obligations in the future after
the Closing.
 
2.1.7  The Company does not own any real estate or any interests in real estate.
 
2.1.8  The Company is not liable for any income, real or personal property taxes
to any governmental or state agencies whatsoever. The Company has timely filed
all income, real or personal property, sales, use, employment or other
governmental tax returns or reports required to be filed by it with any federal,
state or other governmental agency and all taxes required to be paid by the
Company in respect of such returns have been paid in full. None of such returns
are subject to examination by any such taxing authority and the Company has not
received notice of any intention to require the Company to file any additional
tax returns in any jurisdiction to which it may be subject.
 
2.1.9  The Company, to the actual knowledge of Seller, is not in violation of
any provision of laws or regulations of federal, state or local government
authorities and agencies.
 
 
2

--------------------------------------------------------------------------------

 
 
2.1.10  The Seller either are or on the Closing Date will be the lawful owners
of record of the Common Stock, and the Seller presently has, and will have at
the Closing Date, the power to transfer and deliver the Common Stock to the
Purchaser in accordance with the terms of this Agreement. The delivery to the
Purchaser of certificates evidencing the transfer of the Common Stock pursuant
to the provisions of this Agreement will transfer to the Purchaser good and
marketable title thereto, free and clear of all liens, encumbrances,
restrictions and claims of any kind.
 
2.1.11  There are no authorized shares of the Company other than 100,000,000
common shares and 25,000,000 preferred shares, and there are currently
30,853,400 issued and outstanding common shares of the Company and no shares of
preferred stock outstanding. Seller at the Closing Date will have full and valid
title to the Common Stock, and there will be no existing impediment or
encumbrance to the sale and transfer of the Common Stock to the Purchaser; and
on delivery to the Purchaser of the Common Stock being sold hereby, all of such
shares of Common Stock shall be free and clear of all liens, encumbrances,
charges or assessments of any kind; such shares will be legally and validly
issued and fully paid and non-assessable shares of the Company's common stock;
and all such common stock has been issued under duly authorized resolutions of
the Board of Directors of the Company.
 
2.1.12   All issuances of the Company of the shares in their common stock in
past transactions have been legally and validly effected, without violation of
any preemptive rights, and all of such shares of common stock are fully paid and
non-assessable.
 
2.1.13  There are no outstanding subscriptions, options, warrants, convertible
securities (other than previously disclosed) or rights or commitments of any
nature in regard to the Company's authorized but unissued common stock or any
agreements restricting the transfer of outstanding or authorized but unissued
common stock.
  
2.1.14 There are no outstanding judgments, liens or any other security interests
filed against the Company or any of its properties.
 
2.1.15 The Company has no subsidiaries.
 
2.1.16 The Company has no employment contracts or agreements with any of its
officers, directors, or with any consultants; and the Company has no employees
or other such parties.
 
2.1.17 The Company has no insurance or employee benefit plans whatsoever.
 
2.1.18 The Company is not in default under any contract, or any other document.
 
2.1.19 The Company has no outstanding powers of attorney and no obligations
concerning the performance of the Seller concerning this Agreement.
 
2.1.20 The execution and delivery of this Agreement, and the subsequent closing
thereof, will not result in the breach by the Company or the Seller of any
agreement or other instrument to which they are or have been a party.
 
 
3

--------------------------------------------------------------------------------

 
 
2.1.21 All financial and other information which the Company and/or the Seller
furnished or will furnish to the Purchaser, including information with regard to
the Company and/or the Seller contained in the SEC filings filed by the Company
since its inception (i) is true, accurate and complete as of its date and in all
material respects except to the extent such information is superseded by
information marked as such, (ii) does not omit any material fact, not misleading
and (iii) presents fairly the financial condition of the organization as of the
date and for the period covered thereby.
 
The representations and warranties herein by the Seller shall be true and
correct in all material respects on and as of the Closing Date hereof with the
same force and effect as though said representations and warranties had been
made on and as of the Closing Date.
 
The representations and warranties made above shall survive the Closing Date and
shall expire for all purposes in the date numerically corresponding to the
Closing Date in the twelfth month after the Closing Date.
 
2.2. Covenants of the Seller and the Company.
 
From the date of this Agreement and until the Closing Date, the Seller and the
Company covenant the following:
 
2.2.1   The Seller will furnish Purchaser with all corporate records and
documents, such as Articles of Incorporation and Bylaws, minute books, stock
books, or any other corporate document or record (including financial and bank
documents, books and records) requested by the Purchaser.
 
2.2.2  The Company will not enter into any contract or business transaction,
merger or business combination, or incur any further debts or obligations
without the express written consent of the Purchaser.
 
2.2.3  The Company will not amend or change its Articles of Incorporation or
Bylaws, or issue any further shares or create any other class of shares in the
Company without the express written consent of the Purchaser.
 
2.2.4  The Company will not issue any stock options, warrants or other rights or
interests in or to its shares without the express written consent of the
Purchaser.
 
2.2.5  The Seller will not encumber or mortgage any right or interest in their
shares of the common stock being sold to the Purchaser hereunder, and also they
will not transfer any rights to such shares of the common stock to any third
party whatsoever.
 
2.2.6  The Company will not declare any dividend in cash or stock, or any other
benefit.
 
2.2.7  The Company will not institute any bonus, benefit, profit sharing, stock
option, pension retirement plan or similar arrangement.
 
2.2.8  At the request of Purchaser, the Company and the Seller will obtain and
submit to the Purchaser resignations of current officers and directors.
 
 
4

--------------------------------------------------------------------------------

 
 
2.2.9  The Seller agree to indemnify the Purchaser against and to pay any loss,
damage, expense or claim or other liability incurred or suffered by the
Purchaser by reason of the breach of any covenant or inaccuracy of any warranty
or representation contained in this Agreement.
 
2.3  Representations and Warranties of the Purchaser.
 
2.3.1  The Purchaser has the requisite power and authority to enter into and
perform this Agreement and to purchase the shares being sold to it hereunder.
The execution, delivery and performance of this Agreement by such Purchaser and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action, and no further consent or
authorization of such Purchaser is required. This Agreement has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
thereof.
 
2.3.2  The Purchaser is, and will be at the time of the execution of this
Agreement, an "accredited investor", as such term is defined in Regulation D
promulgated by the Commission under the 1933 Act, is experienced in investments
and business matters, has made investments of a speculative nature and has
purchased securities of United States publicly-owned companies in the past and,
with its representatives, has such knowledge and experience in financial, tax
and other business matters as to enable such Purchaser to utilize the
information made available by the Company to evaluate the merits and risks of
and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. The Purchaser has the
authority and is duly and legally qualified to purchase and own shares of the
Company. The Purchaser is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. The information set
forth on the signature page hereto regarding the Purchaser is accurate.
 
2.3.3  On the Closing Date, such Purchaser will purchase the Common Stock
pursuant to the terms of this Agreement for its own account for investment only
and not with a view toward, or for resale in connection with, the public sale or
any distribution thereof.
 
2.3.4  The Purchaser understands and agrees that the Common Stock has not been
registered under the 1933 Act or any applicable state securities laws, by reason
of their issuance in a transaction that does not require registration under the
1933 Act (based in part on the accuracy of the representations and warranties of
the Purchaser contained herein), and that such Common Stock must be held
indefinitely unless a subsequent disposition is registered under the 1933 Act or
any applicable state securities laws or is exempt from such registration. In any
event, and subject to compliance with applicable securities laws, the Purchaser
may enter into lawful hedging transactions in the course of hedging the position
they assume and the Purchaser may also enter into lawful short positions or
other derivative transactions relating to the Common Stock, or interests in the
Common Stock, and deliver the Common Stock, or interests in the Common Stock, to
close out their short or other positions or otherwise settle other transactions,
or loan or pledge the Common Stock, or interests in the Common Stock, to third
parties who in turn may dispose of the Common Stock.
 
2.3.5  The Common Stock shall bear the following or similar legend:
 
 
5

--------------------------------------------------------------------------------

 
 

  "THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES."  

 
2.3.6  Such Purchaser represents that the foregoing representations and
warranties are true and correct as of the date hereof and, unless such Purchaser
otherwise notifies the Company prior to the Closing Date shall be true and
correct as of the Closing Date.
 
2.3.7  The foregoing representations and warranties shall survive the Closing
Date and for a period of one year thereafter.
 
SECTION 3. MISCELLANEOUS
 
3.1.  Expenses.
 
Each of the Parties shall bear his own expenses in connection with the
transactions contemplated by this Agreement.
 
3.2.  Governing Law.
 
The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Nevada applicable to
agreements executed and to be wholly performed solely within such state.
 
3.3. Notices.
 
Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:
 
If to Seller, to:


Excelsior Management, LLC
101 Convention Center Drive, 7th Floor
Las Vegas, NV 89109 
 
 
6

--------------------------------------------------------------------------------

 
 
If to the Purchaser, to:
Richard Jesse Gonzalez
[insert address]
 
Justin Matthew Dornan
[insert address]
 
Frank J. Drechsler
[insert address]
 
With a copy to (which shall not constitute notice):
 
Anslow & Jaclin, LLP
195 Route 9, Suite 204
Manalapan, NJ 07726 


 
Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.
 
3.4. Parties in Interest.
 
This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.
  
3.5. Entire Agreement.
 
This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.
 
3.6. Amendments.
 
This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.
 
3.7. Severability.
 
In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.
 
3.8. Counterparts.
 
This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement. When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals. The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written
 
 

  The Company:           Truesport Alliances & Entertainment, Ltd.            
By:
        Scott Ence, President                  

 

  Seller:           Excelsior Management, LLC            
By:
        Richard A. Taulli, Manager                  

 

  Purchasers:                        
By:
        Richard Jesse Gonzales                    
By:
        Justin Matthew Dornan                    
By:
        Frank J. Drechsler  

 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Purchaser
 
Number of shares of Common Stock purchased
     
Richard Jesse Gonzales
 
10,345,436
     
Justin Matthew Dornan
 
6,085,550
     
Frank J. Drechsler
 
3,854,181
     
TOTAL
 
20,285,167


 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------